Title: To James Madison from Tobias Lear, 19 September 1814
From: Lear, Tobias
To: Madison, James


        
          Sir,
          Washington, Sept. 19th: 1814
        
        It is with extreme regret I learn, that the British Prisoners, detained in Kentuckey and Ohio, and who were to have been released and delivered, by the Convention concluded on the 16th of July, are still retained within the United States.
        As I was the Agent, on the part of the U. States, in concluding that Convention, which I beleive was highly advantageous to our Country, I feel a deep interest in its faithful and prompt execution on our part, as I consider the honor and good faith of the Nation pledged for its fulfilment. I therefor cannot but express my earnest hope and expectation that the cause of its non-execution hitherto, will be fully investigated, and placed in a light to prevent any imputation of its having been intentionally delay’d.
        
        I beg you will impute this application to the anxiety I feel on the subject from having been an agent in concluding the Convention, and knowing the good faith with which it was intended to have been executed on our part. With the highest Respect and most sincere attachment I have the honor to be Sir, Your most Obedt Set
        
          Tobias Lear.
        
      